Case 2:21-cv-12770-CCC-JSA Document 16-33 Filed 06/21/21 Page 1 of 4 PageID: 426




                     EXHIBIT O
      Case 2:21-cv-12770-CCC-JSA Document 16-33 Filed 06/21/21 Page 2 of 4 PageID: 427




                                SHABBAT PARSHAT SHELACH
                                     ‫שבת פרשת שלח‬
                                     June 4 – 5, 2021
       SHABBAT SCHEDULE                                     UPCOMING PROGRAMS
                                                        Shabbat, June 5, 5:00 p.m.
               Friday, June 4                           Women’s Tea in the social hall sponsored by Leah
Mincha…………………………….6:45 p.m.                             Tager in memory of her mother, Chana Rivka bat
                                                        Chaim Baruch A"H.
Candle Lighting by……….…..8:05 p.m.
             Shabbat, June 5                            Monday, June 7, 10:30 a.m.
                                                        Join Rabbi Goldberg for a new series, The Study of
Parsha Class……………………..8:15 a.m.                         Tanach; Pshat, Drash and Everything in Between.
Shacharit…………….…………….8:45 a.m.
                                                        Tuesday, June 8, 10:00 a.m.
Latest time for Shema……………………..9:10 a.m.
                                                        Tai Chi class with Yitz Berger. The class meets in the
         Kiddush following services                     shul social hall.
Class on Pirkei Avot……….…7:15 p.m.
                                                        Wednesday, June 9, 8:45 p.m.
Mincha…………….…………..….8:20 p.m.                           Halacha shiur with Rabbi Goldberg. This week’s topic,
                 Seudat Shlishit                        Halachik Issues with Making Early Shabbos.
Shabbat Ends…………………..9:06 p.m.                          Thursday, June 10, 10:30 a.m.
                                                        Weekly parsha shiur with Rabbi Goldberg.
        WEEK OF LEARNING                                Sunday, June 13, 10:00 a.m.
       This week’s learning is sponsored by             Join us for our Bouncing Back Brunch as we celebrate
 Debbie & Lee Krantzow in memory of Lee’s father,       our shul bouncing back – greater and stronger!
 Morton Krantzow Moshe Yaakov Ben Avraham A”H.          Register online. Please respond generously to our
                                                        annual fundraising campaign.
     YIFL Membership book                               Sunday, Monday & Thursday 8:45 p.m.
On or about July 1, 2021 an updated version of our
                                                        Shabbos Chaburah! Join us as we study the halachot
YIFL membership booklet will be published. If you are
                                                        and haskafot of Shabbos.
either new to our community or want
corrections/additions to your current listing in our
                                                        Zoom Code: 476-779-5943. Password YIFL.
current membership book, please complete the linked
form and return it to the office ASAP. The current
membership book is available as a link on our Shul
Cloud. Thank you. Marty
       Case 2:21-cv-12770-CCC-JSA Document 16-33 Filed 06/21/21 Page 3 of 4 PageID: 428

         ANNOUNCEMENTS                                             PRAYER SCHEDULE
‫ – מזל טוב‬Mazal Tov to Essa & Allen Bruckheimer on              Sunday (6/6) – Friday (6/11)
the Bat Mitzvah of their granddaughter Valerie
(Tamima Tova) Bruckheimer of Roslyn, NY.                   Shacharit
                                                           Sunday………………..…………………8:00 a.m.
‫ – מזל טוב‬Mazal Tov to Sheila and Dr. Mendy                Monday - Wednesday…….…..…7:30 a.m.
Granchow, upon the birth of a great-granddaughter to
their grandchildren, Becky & Jack Ganchrow of West         Thurs & Fri (Rosh Chodesh)….…7:15 a.m.
Hempstead NY.                                              Mincha/Maariv
                                                           Sunday – Thursday………………….8:05 p.m.
‫ – מזל טוב‬Mazal Tov to Shelia & Oscar Mohl on the
graduation of their granddaughter, Dahlia Mohl, from       Friday (6/11)
Frisch High School.                                        Mincha.…………………………………..6:45 p.m.
                                                           Candles by…………………………..….8:05 p.m.
 ‫ – מזל טוב‬Mazal Tov to Judy & Herb Speiser on the
graduation on their grandchildren:
Tara Davidoff from Stern College
Alex Gross from Baruch College
Jack Speiser from Frisch High school.
                                                                MONTH OF LEARNING
‫ – מזל טוב‬Mazal Tov to Myra & Harry Wild on the                    This month’s learning is sponsored by
graduation of their granddaughter Naomi Wild from           Helaine & Dr. Paul Kurlansky in memory of Paul’s
Moriah.                                                      father, Mendel Fievel ben Hirshel, and Helaine’s
                                                                     brother, Yakov ben Avraham A”H.
*If you would like to by a permanent seat, please call                               &
Marty Epstein at 201-218-6897.                             Paula & Albert Nissim in memory of Albert’s mother,
                                                             Nazira Nissim & Paula’s father, David Silvera A”H
                                                                                     &
                                                           Phyliss Eisenman and Judy Reiner in memory of their
Dear Friends,                                                          mother, Helen Goldman A”H,
We are so excited that our Shul is returning to its pre-                             &
COVID scheduling. B’ H” we will be able to thrive once          Judy Singer and family in of Frieda Bleiberg,
again as a community with our wonderful weekly                  Frieda bat Avraham Yehudah V’Nesha A”H,
services led by our dear Rabbi, as well as the numerous       mother, grandmother and great-grandmother.
learning opportunities and programs held at the Shul.
We have therefore changed the date and venue for
our Sisterhood annual gathering to Tuesday, July 20 at
12:30 pm. at the Shul. You can look forward to a
beautiful luncheon where we can meet and greet our
Sisterhood friends, as well as our new Sisterhood
Presidents. We hope to see you all for this special
event!

Good Shabbos,
Carole, Ruth and Joan
  Case 2:21-cv-12770-CCC-JSA Document 16-33 Filed 06/21/21 Page 4 of 4 PageID: 429
         REFUAH SHLEMAH                                            READING CLASS
Please pray for a full recovery for the following   We are planning to resume our Hebrew reading class
                     people:                        if there is interest. We work with both beginners who
               Efriam ben Esther                    can't read Hebrew at all, as well as those who want to
                  Sol bat Esther                    improve their reading and davening skills. We don't
                Ronit bat Neima                     focus on translation, only reading. If you're interested,
        Mordechai Yitzhak Ben Freydel               contact Yitz Berger at (201)482-0522 or
      Yehoshua Chaim ben Chana Yehudit              yitz.berger@nyu.edu.
            Shira bat Devorah Leah
                 Zev ben Malkah
         Gittel Dina bas Henna Freida
             Noach Dov ben Chana
           Nuta Yitzchak ben Rachel
            Chaya Sarah Bat Malka
        Ariella Malkah bat Bayla Chana
      Chaim Aiden Shalom ben Alta Bryna
            Nacha bat Chana Esther
                Chasya bat Tzirel
        Avraham shimon ben sarah leah
